      Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 1 of 13


        Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 2 of 14




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 IN RE:

 EX PARTE APPLICATION OF
 FREDERICK J. WARREN FOR AN                         Mi c. Ac ion No. 1:20-mc-00208 (PGG)
 ORDER TO OBTAIN DISCOVERY FOR
 USE IN FOREIGN PROCEEDINGS
 PURSUANT TO 28 U.S.C. 1782


                      CONFIDENTIALITY AGREEMENT AND
                   PROPOSED STIPULATED PROTECTIVE ORDER

        Thi Confiden iali       Ag eemen and P opo ed S ip la ed P o ec i e O de ( O de ) i

en e ed in o b and among AMA Capi al Pa ne , LLC ( AMA ) and F ede ick J. Wa en ( M .

Wa en ), a a ep e en a i e of he Claiman in he NAFTA p oceeding A c a G ace a d

O e       .U   ed Me ca S a e (ICSID Ca e No. UNCT/18/4) ( he NAFTA P oceeding ), a

 ell a an o he pe on o en i ie           ho ecei e Di co e    Ma e ial (defined belo ) con i en

 i h he e m of hi O de and become bo nd b              hi O de b e ec ing E hibi A he e o (a

 Decla a ion ). Each of he he e pe on o en i ie          hall be efe ed o he ein indi id all a a

 Pa    , and, collec i el , a he Pa ie . The Pa          p od cing Di co e     Ma e ial hall be

efe ed o a he P od cing Pa           , and he Pa       ecei ing Di co e   Ma e ial hall be efe ed

o a he Recei ing Pa         .

                                              Reci a

        WHEREAS, M . Wa en ha           e ed AMA i h a        bpoena p       an o he o de g an ing

he E Pa e Applica ion of F ede ick J. Wa en P            an o 28 U.S.C.    1782 fo an O de o

Take Di co e    in Aid of a Fo eign P oceeding, i      ed b J dge Pa l G. Ga dephe in he abo e-

cap ioned p oceeding ( he S bpoena ); and
      Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 2 of 13


         Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 3 of 14




         WHEREAS, AMA ha ag eed o p od ce doc men i p e io l p od ced in he ma e

I     e Pe f ad a O           Ne      , S. de R.L. de C.V. e a ., No. 18-11094 (SCC), pending in he

Uni ed S a e Bank p c Co                    fo he So he n Di    ic of Ne Yo k ( he Bank p c

P oceeding ); and

         WHEREAS, AMA ha ag eed o p od ce an c ip of depo i ion ha                          e e aken a

pa of he di co e         g an ed o he fo eign deb o , Pe fo ado a O o Neg o, in he Bank p c

P oceeding; and

         WHEREAS, AMA o iginall p od ced he Di co e                      Ma e ial p     an o a p o ec i e

o de en e ed b        he co        in he Bank p c P oceeding ( he Bank p c P oceeding P o ec i e

O de ), ee I          e Pe f ad a O           Ne    , S. de R.L. de C.V. e a ., No. 18-11094 (SCC), ECF

No. 104;

         NOW, THEREFORE, o facili a e and e pedi e he p od c ion, e change and ea men

of Di co e       Ma e ial (a defined belo ) and o p o ec Di co e              Ma e ial (a defined belo )

ha a Pa         eek o main ain a confiden ial, he Pa ie               ip la e and ag ee a follo   :

         1.        The Pa ie         hall    bmi hi Confiden iali      Ag eemen and S ip la ed P o ec i e

O de o he Co           fo app o al and hall be bo nd b           he O de      e m . The Pa ie     hall abide

b     he e m of hi O de pending i app o al b                  he Co    , and if hi O de i no en e ed b

he Co         fo an    ea on, he Pa ie          hall con in e o abide b i    em       i h e pec o an

Di co e        Ma e ial (a defined belo ) p od ced p io o he Co                 deci ion no o en e hi

O de     nle     he Co        o he     i e de e mine .

                                                   Sc    e f O de

         2.        Thi O de applie o all info ma ion, doc men and hing e changed, p od ced

o o he        i e di clo ed b AMA o M . Wa en in e pon e o he S bpoena (collec i el ,

    Di co e     Ma e ial ).
                                                          2
   Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 3 of 13


       Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 4 of 14




       3.       An non-Pa       ha e ec e and deli e a Decla a ion o he Pa ie                hall be

 ea ed a a Pa      o hi O de       i h all igh and obliga ion of he igna o          Pa ie he e o and

hall be pe mi ed o e ie Confiden ial Ma e ial and Highl Confiden ial Ma e ial a                   e fo h

in Pa ag aph 6 and 7.

                                De ig a i g Di c e        Ma e ia

       4.       AMA p e io l de igna ed Di co e          Ma e ial a    Confiden ial o        Highl

Confiden ial (an      ch Di co e     Ma e ial, De igna ed Ma e ial ) acco ding o p o i ion of

he Bank p c P oceeding P o ec i e O de ega ding he na               e of   ch ma e ial and he

manne of de igna ion of      ch ma e ial. The Pa ie      ip la e ha ho e de igna ion , e cep a

modified b an o de of he Bank p c Co           , hall appl     o all doc men p od ced in e pon e

o he S bpoena in hi p oceeding and hall be ea ed a Confiden ial o Highl Confiden ial, a

ma ked, nde hi O de . To he e en ha he Recei ing pa                   ha doc men o info ma ion,

incl ding b    no limi ed o he De igna ed Ma e ial, ha         a ecei ed o became a ailable o he

Recei ing Pa     on a non-confiden ial ba i no in iola ion of an obliga ion of confiden iali               o

an o he pe on, a independen l de eloped b             he Recei ing Pa        i ho      iola ing i

obliga ion he e nde , o      a p bli hed o became p blicl a ailable in a manne ha i no in

 iola ion of hi O de o of an obliga ion of confiden iali         o an o he pe on ( Non-

Confiden ial Ma e ial ), no hing in hi O de hall limi he Recei ing Pa                abili    o     e

Non-Confiden ial Ma e ial in he NAFTA P oceeding o o he             i e, and he Non-Confiden ial

Ma e ial canno be de igna ed Confiden ial o          Highl Confiden ial b       i    e of he

P od cing Pa     ha ing p o ided i .

              U e a d Di c       e fC     fide ia       High    C     fide ia Ma e ia

       5.       Gene al Limi a ion On U e And Di clo         e Of All Di co e       Ma e ial: All

Di co e     Ma e ial, he he De igna ed Ma e ial o Non-De igna ed Ma e ial, hall be                  ed b

                                                 3
   Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 4 of 13


      Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 5 of 14




he Recei ing Pa       olel fo he p po e of he NAFTA P oceeding and fo po en ial

p oceeding commenced in he f        e o, ann l, e a ide o enfo ce a a d , o de o deci ion

in he NAFTA P oceeding. I hall no be         ed fo an o he p po e.

      6.        Confiden ial Ma e ial: Confiden ial Ma e ial, and an and all info ma ion

con ained he ein, ma be gi en, ho n, made a ailable o comm nica ed onl         o he follo ing:

                (a)    The Recei ing Pa and an o he Claiman in he NAFTA P oceeding,
                       incl ding hei e pec i e membe , manage , pa ne , di ec o , office ,
                       emplo ee and e e nal and in-ho e co n el and hei agen , onl a
                       nece a o a i      i h o make deci ion i h e pec o he NAFTA
                       P oceeding;

                (b)    The Re ponden in he NAFTA P oceeding, incl ding i office ,
                       emplo ee and e e nal and in-ho e co n el and hei agen , a
                       nece a o a i        i h o make deci ion i h e pec o he NAFTA
                       P oceeding, p o ided ha a Decla a ion on behalf of Re ponden and i
                       co n el i e ec ed in he fo m p o ided a E hibi A; and

                (c)    An o he pe on      pecified in Pa ag aph 7 belo .

      7.        Highl Confiden ial Ma e ial: Highl Confiden ial Ma e ial, and an and all

info ma ion con ained he ein, ma be gi en, ho n, made a ailable o comm nica ed onl         o

he follo ing:

                (a)    The Recei ing Pa   co n el, o he e en he a e di ec l e pon ible
                       fo o e eeing o a i ing i h he NAFTA P oceeding, and aff o king
                        nde he e p e di ec ion of ch co n el;

                (b)    Co n el o he Re ponden in he NAFTA P oceeding, o he e en i i
                       di ec l e pon ible fo o e eeing o a i ing i h he NAFTA
                       P oceeding, and aff o king nde he e p e di ec ion of ch co n el,
                       p o ided an    ch co n el and aff e ec e a Decla a ion in he fo m
                       p o ided a E hibi A;

                (c)    Ind     ad i o , financial ad i o , acco n ing ad i o , e pe and
                       con l an (and hei e pec i e aff) ha a e e ained b he igna o ie
                        o hi O de in connec ion i h he NAFTA P oceeding o b co n el o
                        he Re ponden in he NAFTA P oceeding o b he NAFTA ib nal o
                       b ICSID aff, onl a nece a o a i           i h he NAFTA P oceeding;



                                                4
   Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 5 of 13


      Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 6 of 14




              (d)    An pe on ho i indica ed on he face of a doc men o ha e been an
                     a ho , add e ee o cop ecipien he eof, an ac al o in ended ecipien
                      he eof, o in he ca e of mee ing min e , an a endee of he mee ing;

              (e)    O ide pho ocop ing, g aphic p od c ion e ice , o li iga ion ppo
                      e ice , a nece a fo e in connec ion i h he NAFTA P oceeding;

              (f)    Co    epo e , enog aphe , o ideog aphe           ho eco d e imon in
                     connec ion i h he NAFTA P oceeding;

              (g)    Membe of he NAFTA P oceeding ib nal, and cle ical aff;

              (h)    Membe of ICSID di ec l in ol ed o a i ing in he admini a ion of
                     he NAFTA P oceeding;

              (i)    Non-p ofe ional ppo pe onnel p o iding gene al ec e a ial e ice
                     ( ch a o d p oce ing and p in ing) o and o king nde he
                       pe i ion and di ec ion of an na al pe on bo nd b and allo ed o
                      ee Highl Confiden ial Ma e ial nde hi O de in each ca e, onl a
                     nece a o a i        ch na al pe on i h e pec o he Di p e ;

              (j)    An go e nmen agenc , in e nal o e e nal a di o o eg la o bod o
                     a ho i ha ing a ho i o eg la e o o e ee an e pec of he
                     Recei ing Pa      b ine o ha of i affilia e , if eq i ed b an
                     applicable a e, la , le o eg la ion, bpoena, ci il in e iga i e
                     demand o imila demand, o eq e ; p o ided ha (i) a pe mi ed b
                     applicable la , he Recei ing Pa p o ide he P od cing Pa         ih
                     p io    i en no ice of an   ch eq e o eq i emen ( nle        ch no ice
                     i p ohibi ed b applicable la ) o ha he P od cing Pa ma eek a
                     p o ec i e o de o o he app op ia e emed ; and (ii) he Recei ing Pa
                     ad i e    ch ecipien of he confiden ial na e of he info ma ion being
                     di clo ed and eq e confiden ial ea men he eof;

              (k)    An o he pe on o en i     i h e pec o hom AMA ma con en in
                       i ing o pon o de of hi Co ;

              (l)    D ing a c o e amina ion in he NAFTA P oceeding, an i ne
                     ad e e o he Recei ing Pa     ho e c o e amina ion eq i e ha he
                       i ne be ho n a doc men ; and

              (m)    D ing a di ec e amina ion in he NAFTA P oceeding, o in p epa a ion
                     fo ch a di ec e amina ion, of an i ne , p o ided an    ch i ne
                     e ec e a Decla a ion in he fo m p o ided a E hibi A.

       8.     De igna ed Ma e ial o be Di clo ed Onl in Acco dance i h Pa ag aph 6 and

7: Confiden ial Ma e ial, and an and all info ma ion con ained he ein, hall no be gi en,


                                              5
   Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 6 of 13


         Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 7 of 14




ho n, made a ailable, di clo ed, o comm nica ed in an        a , e cep o ho e people p o ided

in Pa ag aph 6. Highl Confiden ial Ma e ial, and an and all info ma ion con ained he ein,

hall no be gi en, ho n, made a ailable, di clo ed, o comm nica ed in an         a , e cep o

ho e pe on p o ided in Pa ag aph 7.

         9.    P e eq i i e o Di clo   e of De igna ed Ma e ial: Befo e an en i , pe on, o

ep e en a i e he eof iden ified in Pa ag aph 6 and 7 i gi en acce      o De igna ed Ma e ial, if

pe mi ed b     hi O de ,   ch en i , pe on, o ep e en a i e he eof hall be p o ided i h a

cop of hi O de and hall e ec e a Decla a ion, in he fo m p o ided a E hibi A he e o.

Fo he a oidance of do b , he Re ponden and Claiman          hall each be eq i ed o fill o   one

decla a ion on behalf of each, ha hall appl   o an    ep e en a i e of he Re ponden a

de c ibed in Pa ag aph 6(b) and co n el de c ibed in 7(b) and each indi id al Claiman and

hei ep e en a i e a de c ibed in 6(a) and co n el de c ibed in 7(a). Each       ch Decla a ion

hall be e ained in he file of co n el fo he Pa        ho ga e acce    o he De igna ed Ma e ial

o he pe on ho a p o ided          ch acce . S ch e ec ed Decla a ion       hall no be   bjec o

di clo    e nde he Fede al R le of Ci il P oced e, nle        a ho ing of good ca e i made

and he Co       o o de .

         10.   Sealing of De igna ed Ma e ial Filed Wi h O S bmi ed To T ib nal: In he

e en ha M . Wa en eek o file doc men            i h he NAFTA P oceeding ib nal ha con ain,

iden if , o efe ence De igna ed Ma e ial and o ld o he       i e be a ailable o he p blic, M .

Wa en hall file a edac ed p blic cop of an         ch filing edac ing he De igna ed Ma e ial

and hall no allo    he p blic di clo   e of an ma e ial ha con ain , iden ifie , o efe ence

De igna ed Ma e ial.




                                               6
     Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 7 of 13


          Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 8 of 14




                           U a h i ed Di c           e f De ig a ed Ma e ia

           11.   Una ho i ed Di clo         e of De igna ed Ma e ial: In he e en of a di clo        eb

he Recei ing Pa        of De igna ed Ma e ial o pe on o en i ie no a ho i ed b             hi O de o

 ecei e      ch De igna ed Ma e ial, he Recei ing Pa         making he na ho i ed di clo        e hall,

 pon lea ning of he di clo       e, immedia el no if      he pe on o en i     o hom he di clo        e

  a made ha he di clo          e con ain De igna ed Ma e ial       bjec o hi O de , immedia el

make ea onable effo          o eco e he di clo ed De igna ed Ma e ial a        ell a p ecl de f     he

di emina ion o        eb     he pe on o en i     o hom he di clo       e a made, and immedia el

no if     he P od cing Pa     of he iden i     of he pe on o en i     o hom he di clo       e a

made, he ci c m ance            o nding he di clo        e, and he ep aken o eco e he di clo ed

De igna ed Ma e ial and en        e again f     he di emina ion o       e he eof. Di clo     e of

De igna ed Ma e ial o he han in acco dance i h he e m of hi O de ma                   bjec he

di clo ing pe on o         ch anc ion and emedie a he Co            ma deem app op ia e.

           12.   Objec ing o De igna ed Ma e ial: The confiden iali         de igna ion a igned o

he e doc men in hei o iginal p od c ion in he Bank p c P oceeding a e concl i e.

           13.   Obliga ion Follo ing Concl ion of he Di p e : Wi hin 90 da             of he

 e ol ion of he NAFTA P oceeding, incl ding all ela ed ann lmen , e a ide o enfo cemen

p oceeding , nle      o he    i e ag eed o b     he Pa ie o o de ed b a co       o   ib nal o a

p o ided b la , all Pa ie       hall ake all ea onable ep o e         n o co n el fo he P od cing

Pa       , o o de o , all De igna ed Ma e ial, and all copie o no e he eof in he po e ion of

an pe on, e cep ha co n el ma           e ain fo i       eco d (i) a cop of he De igna ed Ma e ial

p od ced b i o n clien (b          no copie of De igna ed Ma e ial p od ced b an o he Pa                 );

(ii) i     o k p od c ; (iii) a cop of co     filing , an c ip , depo i ion ideo ape , depo i ion

e hibi , e pe      epo     , and e hibi in od ced a an hea ing o        ial; and (i ) De igna ed
                                                     7
     Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 8 of 13


        Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 9 of 14




Ma e ial ha ma be eq i ed fo eg la o              eco dkeeping p po e , p o ided ha e ained

doc men de c ibed in he fo egoing (i) h o gh (i ) ill con in e o be ea ed a p o ided in

hi O de . If a Recei ing Pa           choo e o ake all ea onable ep o de o , a he han

e     n, doc men in acco dance i h hi pa ag aph, ha Recei ing Pa                      hall, if eq e ed b

he P od cing Pa       , e if        ch de   c ion in        i ing o co n el fo he P od cing Pa        .

No i h anding an hing in hi pa ag aph, o he e en ha he info ma ion in he De igna ed

Ma e ial emain confiden ial, he e m of hi O de hall emain binding.

        14.      Con in ing Applicabili      of Confiden iali       Ag eemen and S ip la ed P o ec i e

O de : The p o i ion of hi O de hall               i e he final e mina ion of he NAFTA

P oceeding fo an      e ained De igna ed Ma e ial. The final e mina ion of he NAFTA

P oceeding hall no elie e co n el o o he pe on obliga ed he e nde f om hei

e pon ibili      o main ain he confiden iali      of De igna ed Ma e ial p           an o hi O de , and

he Co         hall e ain j i dic ion o enfo ce he e m of hi O de .

        15.      Amendmen of Confiden iali         Ag eemen and S ip la ed P o ec i e O de : Thi

p o ec i e o de ma be amended onl b               i en ip la ion of AMA and M . Wa en on behalf

of he Claiman .

        16.      Di clo   e of De igna ed Ma e ial in O he P oceeding : If he Recei ing Pa                     i

    bjec o a mo ion o o he fo m of legal p oce              o an   eg la o   p oce    o demand eeking

he di clo      e of he P od cing Pa         De igna ed Ma e ial, o he han conce ning he NAFTA

P oceeding, (i) a pe mi ed b applicable la             , he Recei ing Pa      hall p omp l no if          he

P od cing Pa       ( o he e en pe mi ed b applicable la , eg la ion, o go e nmen agenc ) o

enable i o ha e an oppo        ni     o appea and be hea d on he he ha info ma ion ho ld be

di clo ed, and (ii) in he ab ence of a co       o de p e en ing         ch legall    eq i ed di clo       e, he



                                                        8
     Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 9 of 13


       Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 10 of 14




Recei ing Pa       hall be pe mi ed o di clo e onl   ha po ion of he info ma ion ha i legall

eq i ed o be di clo ed and hall info m in      i ing an pe on o hom          ch info ma ion i         o

di clo ed of he confiden ial na    e of   ch info ma ion.

        17.      U e of De igna ed Ma e ial b P od cing Pa       : No hing in hi O de affec           he

igh of he P od cing Pa         o   e o di clo e i o n De igna ed Ma e ial in an          a .

        18.      Ad ice Of Co n el: No hing he ein hall p e en o o he        i e e       ic co n el

f om ende ing ad ice o hei clien in connec ion i h he NAFTA P oceeding and, in he

co    e he eof, el ing on e amina ion of De igna ed Ma e ial; p o ided, ho e e , ha in

ende ing      ch ad ice and o he   i e comm nica ing i h        ch clien , co n el hall no make

pecific di clo     e of an info ma ion in an manne ha i incon i en           i h he e      ic ion o

p oced e      e fo h he ein.

        19.      Enfo cemen : Once en e ed, he p o i ion of hi O de con i            e an O de of

hi Co      and iola ion of he p o i ion of hi O de a e           bjec o enfo cemen and he

impo i ion of legal anc ion in he ame manne a an o he O de of he Co                  .



Oc obe 26, 2020

                                                     / / W a A. C a e a
                                                     And e N. Ro enbe g
                                                     Aidan S nno
                                                     William A. Cla eman

                                                     1285 A en e of he Ame ica
                                                     Ne Yo k, Ne Yo k 10019
                                                     Telephone: (212) 373-3000
                                                     Fac imile: (212) 757-3990
                                                     a o enbe g@pa l ei .com
                                                     a no @pa l ei .com
                                                       cla eman@pa l ei .com

                                                     C      e       e AMA Ca     a Pa       e , LLC

                                                 9
Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 10 of 13


  Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 11 of 14




                                  QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP

                                  / / Da d M. O a
                                  Da id M. O a (admi ed      ac ce)
                                  J an P. Mo illo (admi ed    ac ce)
                                  Se afina Concannon

                                  1300 I S ee NW S i e 900
                                  Wa hing on, D.C. 20005
                                  Telephone: (202) 538-8000
                                  Fac imile: (202) 538-8100
                                  da ido a@q inneman el.com
                                  j anmo illo@q inneman el.com
                                   e afinaconcannon@q inneman el.com

                                  A     e   f   F ede c J. Wa e




   PURSUANT TO STIPULATION, IT IS SO ORDERED


   Da ed: _______________             _________________________




                                 10
Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 11 of 13


  Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 12 of 14




                              E hibi A

                             Dec a a i
     Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 12 of 13


        Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 13 of 14




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 IN RE:

 EX PARTE APPLICATION OF
 FREDERICK J. WARREN FOR AN                       Mi c. Ac ion No. 1:20-mc-00208 (PGG)
 ORDER TO OBTAIN DISCOVERY FOR
 USE IN FOREIGN PROCEEDINGS
 PURSUANT TO 28 U.S.C. 1782



DECLARATION OF ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
THE CONFIDENTIALITY AGREEMENT AND STIPULATED PROTECTIVE ORDER

        I, _____________________________decla e nde penal         of pe j   ( hi

 Decla a ion ) ha :

        1.      M add e      i                                                                 .

        2.      M p e en emplo e i                                                             .

        3.      M p e en occ pa ion o job de c ip ion i

                                                                                               .

        4.      I he eb ce if and ag ee ha I ha e ead and nde      and he e m of he

Confiden iali      Ag eemen and S ip la ed P o ec i e O de ( he O de ) en e ed on Oc obe __,

2020 in I     eA     ca      f F ede c J. Wa e P      a     28 U.S.C. 1782 f       a O de

Ta e D c e           Ad faF e        P ceed    , No. 1:20-mc-00208 (PGG) in he Uni ed S a e

Di    ic Co     fo he So he n Di     ic of Ne Yo k. All capi ali ed e m no o he      i e

defined in hi Decla a ion ha e he meaning a c ibed o       ch e m in he O de . I f    he

ce if   ha I ill no       e De igna ed Ma e ial fo an p po e o he han he NAFTA

P oceeding, and ill no di clo e o ca e De igna ed Ma e ial o be di clo ed o an one no

e p e l pe mi ed b        he O de o ecei e De igna ed Ma e ial ho ha al o e ec ed a

decla a ion ag eeing o be bo nd b     he e m and condi ion of he O de o     ho ha had a
  Case 1:20-mc-00208-PGG Document 34 Filed 10/29/20 Page 13 of 13


      Case 1:20-mc-00208-PGG Document 33-1 Filed 10/26/20 Page 14 of 14




decla a ion ag eeing o be bo nd b   he e m of he O de igned on hei behalf. I ag ee o be

bo nd b     he e m and condi ion of he O de .

       5.      I nde and ha I am o e ain in confidence f om all indi id al no e p e l

pe mi ed o ecei e De igna ed Ma e ial, he he a home o a          o k, all copie of an

De igna ed Ma e ial, and ha I ill ca ef ll main ain     ch ma e ial in a manne con i en

 i h he O de . I ackno ledge ha he e       n o de     c ion of De igna ed Ma e ial hall no

elie e me f om an o he con in ing obliga ion impo ed pon me b         he O de .

       6.      I ackno ledge and ag ee ha I am a a e ha b       ecei ing De igna ed Ma e ial:

(a) I ma be ecei ing ma e ial non-p blic info ma ion abo      companie ha i    e ec i ie ; and

(b) he e e i la    , incl ding fede al ec i ie la   , ha ma    e ic o p ohibi he ale o

p cha e of ec i ie of     ch companie a a e l of he eceip of         ch info ma ion.

       7.      I ip la e o he j i dic ion of hi Co      olel     i h e pec o he p o i ion of

he O de .



Da e: _______________                       Signa   e: _______________________________




                                                2
